                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    MICHAEL E. WITHEY and SHARON                        CASE NO. C18-1635
      MAEDA,
10
                                                          MINUTE ORDER
11                          Plaintiffs,
                 v.
12
      FEDERAL BUREAU OF INVESTIGATION
13    (FBI),
14                          Defendant.
15

16          The following minute order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to re-note Plaintiff’s
19   motion for partial summary judgment and Defendants’ cross-motion for summary judgment (Dkt
20   No. 48). The Court hereby GRANTS the motion ORDERS as follows:
21      1. The Clerk is DIRECTED to re-note Plaintiff’s partial motion for summary judgment
22          (Dkt. No. 23) and Defendant’s cross-motion for summary judgment (Dkt. No. 34) for the
23          Court’s consideration on February 28, 2020.
24      2. Defendant’s must file their reply to Plaintiff’s motion by February 28, 2020.
25          //
26          //

     MINUTE ORDER
     C18-1635
     PAGE - 1
 1        DATED this 22nd day of January 2020.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1635
     PAGE - 2
